   Case: 1:20-cv-04699 Document #: 96 Filed: 10/09/20 Page 1 of 36 PageID #:1773




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 IN RE: TIKTOK, INC.,                                 MDL No. 2948
 CONSUMER PRIVACY
 LITIGATION,                                          Master Docket No. 20-cv-4699

                                                      Judge John Z. Lee

                                                      Magistrate Judge Sunil R. Harjani

 This Document Relates to All Cases


PLAINTIFFS’ STATUS REPORT REGARDING ADMINISTRATION OF PLAINTIFFS’
                        LEADERSHIP GROUP

       Pursuant to Section II (1) of Case Management Order No. 3, Plaintiffs’ Co-Lead Counsel

submit this status report regarding how the Leadership Group will be administered on a day-to-

day basis.

               A. Status Report

       Since the Court’s appointment of Co-Lead Counsel, Ekwan Rhow, Katrina Carroll and

Elizabeth Fegan have engaged in multiple Zoom meetings in which they have reached a

consensus on next steps forward in this litigation, both with respect to full transparency among

them on the settlement negotiations and process, as well as next steps in a litigation track if

appropriate. Co-Lead Counsel have also collaborated with the Plaintiffs’ Steering Committee

(including Liaison Counsel) regarding this process. As a result, the Plaintiffs’ Leadership Group

is working together seamlessly and by consensus and intends to continue to do so.

               B. Plaintiffs’ Time-Keeping Protocols

       Co-Lead Counsel have worked together to create a Lodestar and Expense Protocol that is

consistent with protocols adopted by MDL courts nationwide (but without features unique to

mass tort MDLs that are not at issue here), see e.g., In re GMC Air Conditioning Mktg. & Sales

                                                  1
   Case: 1:20-cv-04699 Document #: 96 Filed: 10/09/20 Page 2 of 36 PageID #:1774




Practices Litig., No. 18-md-2818, 2018 U.S. Dist. LEXIS 77780 (E.D. Mich. May 9, 2018), as

well as this Court’s expressed concerns in the NCAA MDL. See In re NCAA Student-Athlete

Concussion Injury Litig., Master Dkt. No. 13 C 9116, 2019 U.S. Dist. LEXIS 135682 (N.D. Ill.

Aug. 12, 2019). A copy of the protocol is attached as Exhibit 1. The purpose is to ensure that the

litigation is conducted efficiently, there is no unnecessary duplication of effort or work, and the

Class is not charged for unnecessary or excessive attorney or professional time or expenses.

       Key features include: (1) a requirement that all counsel contemporaneously record time in

tenth of an hour increments (i.e. six minute increments); (2) instruction that Plaintiffs’ counsel

shall only be eligible to receive attorneys’ fees and expense reimbursements if the time

expended, costs incurred, and activity in question were: (i) for the common benefit of the Class;

(ii) appropriately authorized by Co-Lead Counsel; and (iii) timely submitted to Co-Lead

Counsel; and (3) parameters to ensure the reasonableness of expenses. Plaintiffs’ Co-Lead

Counsel intend to collect and review monthly time and expense submissions from each firm.

               C. Protective Order

       The parties in Hong v. Bytedance, Inc. et al., transferred into this MDL from the Northern

District of California previously agreed to an Unopposed Protective Order for Litigation

Involving Highly Sensitive Confidential Information and/or Trade Secrets. See Exhibit 2.

Plaintiffs’ Co-Lead Counsel believe that it would be appropriate to adopt the Hong Protective

Order in this MDL. The parties have conferred, and Defendants’ counsel has no objection.

               D. Consolidated Amended Complaint

       Plaintiffs’ Co-Lead Counsel (with input from the PSC) is working to draft a Consolidated

Amended Complaint, which they propose to file within 45 days, on or before November 23,

2020. Plaintiffs have conferred with Defendant’s counsel, who has no objection. After the

amended complaint is filed, Plaintiffs will meet and confer with Defendants concerning a

                                                 2
   Case: 1:20-cv-04699 Document #: 96 Filed: 10/09/20 Page 3 of 36 PageID #:1775




schedule for Defendant’s responsive pleading, if any.

       Dated: October 9, 2020                           Respectfully Submitted,

                                                        By: /s/ Elizabeth A. Fegan
                                                        Elizabeth A. Fegan
                                                        FEGAN SCOTT LLC
                                                        150 S. Wacker Dr., 24th Floor
                                                        Chicago, IL 60606
                                                        Ph: 312.741.1019
                                                        Fax: 312.264.0100
                                                        beth@hbsslaw.com

                                                        By: /s/ Katrina Carroll
                                                        Katrina Carroll
                                                        CARLSON LYNCH, LLP
                                                        111 W. Washington St.
                                                        Suite 1240
                                                        Chicago IL 60602
                                                        312.750.1265
                                                        kcarroll@carlsonlynch.com

                                                        By: /s/ Ekwan Rhow
                                                        Ekwan Rhow
                                                        BIRD, MARELLA, BOXER,
                                                        WOLPERT, NESSIM, DROOKS,
                                                        LINCENBERG & RHOW, P.C.
                                                        1875 Century Park East, 23rd Floor
                                                        Los Angeles, CA 90067
                                                        (310) 201-2100
                                                        erhow@birdmarella.com

                                                        Plaintiffs Co-Lead Counsel

                                                        Shannon Marie McNulty
                                                        Clifford Law Offices, P.C.
                                                        120 North LaSalle Street, Suite 3100
                                                        Chicago, IL 60602
                                                        (312) 899-9090
                                                        smm@cliffordlaw.com
                                                        Plaintiffs’ Liaison Counsel




                                               3
Case: 1:20-cv-04699 Document #: 96 Filed: 10/09/20 Page 4 of 36 PageID #:1776




                                               Jonathan Jagher
                                               Freed Kanner London & Millen LLC
                                               923 Fayette Street
                                               Conshohocken, PA 19428
                                               (610) 234-6487
                                               jjagher@fklmlaw.com

                                               Megan E. Jones
                                               Hausfeld LLP
                                               1700 K Street NW, Suite 650
                                               Washington, D.C. 20006
                                                (202) 540-7200
                                               mjones@hausfledllp.com

                                               Michael Gervais
                                               Susman Godfrey LLP
                                               1900 Avenue of the Stars
                                               Suite 1400
                                               Los Angeles, CA 90067
                                               (310) 789-3100
                                               mgervais@susmangodfrey.com

                                               Amanda K. Klevorn
                                               Burns Charest LLP
                                               365 Canal Street
                                               Suite 1170
                                               New Orleans, LA 70130
                                               (504) 799-2845
                                               aklevorn@burnscharest.com

                                               Albert Y. Chang
                                               Bottini & Bottini, Inc.
                                               7817 Ivanhoe Avenue
                                               Suite 102
                                               La Jolla, CA 92037
                                               (858) 914-2001
                                               achang@bottinilaw.com

                                               Plaintiffs’ Steering Committee




                                     4
   Case: 1:20-cv-04699 Document #: 96 Filed: 10/09/20 Page 5 of 36 PageID #:1777




                                CERTIFICATE OF SERVICE

       I, Elizabeth A. Fegan, an attorney, affirm that the foregoing was filed on October 9, 2020

on ECF, which automatically served all counsel of record.

       Dated: October 9, 2020



                                                    By: /s/ Elizabeth A. Fegan

                                                        Elizabeth A. Fegan
                                                        FEGAN SCOTT LLC
                                                        150 S. Wacker Dr., 24th Floor
                                                        Chicago, IL 60606
                                                        Ph: 312.741.1019
                                                        Fax: 312.264.0100
                                                        beth@hbsslaw.com




                                               5
Case: 1:20-cv-04699 Document #: 96 Filed: 10/09/20 Page 6 of 36 PageID #:1778




                      EXHIBIT 1




                                     1
     Case: 1:20-cv-04699 Document #: 96 Filed: 10/09/20 Page 7 of 36 PageID #:1779




                                 Lodestar and Expense Protocol
                    In Re: TikTok, Inc., Consumer Privacy Litigation, MDL 2948

I.      Introduction

        It is important that all plaintiffs’ counsel on this case follow the same consistent, standard,
and accurate billing practices. Time keeping has both a substantive and procedural component: we
must only bill for time that is justifiably billed to the case (and that we would feel comfortable
requesting payment from a fee-paying client), and we must document that time
contemporaneously, accurately, and completely so that the Court and/or our clients can understand
the work that was done. At the direction of Co-Lead Counsel, and effective on October 9, 2020,
the following billing protocol is now in place. The purpose of this is to ensure that the litigation is
conducted efficiently, that there is no unnecessary duplication of effort or work, and that the Class
is not charged for unnecessary or excessive attorney or professional time or expenses. Please
forward this memo to all timekeepers at your firm.

       Plaintiffs’ counsel shall only be eligible to receive attorneys’ fees and expense
reimbursements if the time expended, costs incurred, and activity in question were: (i) for the
common benefit of the Class; (ii) appropriately authorized by Co-Lead Counsel; and (iii) timely
submitted to Co-Lead Counsel. Plaintiffs’ counsel shall use the following time and expense
procedures.

        A.     Time Reporting

         1.     Counsel shall keep a contemporaneous1 1record of their time in tenth-of-an-hour
(i.e., 6 minute) increments. Time entries not maintained in tenth-of-an-hour increments may not
be considered for payment.

        2.      Time records shall specify for each attorney or paralegal the date, amount of time
spent, activity code, and nature of work performed in detailed time entries.

        3.     The following activity code numbers and descriptions are to be used for all time
entries for work performed in this matter:

               1.    Pleadings
               2.    Legal Research/Factual Investigation
               3.    Briefs/Motions
               4.    Plaintiff Vetting & Discovery
               5.    Defendant or 3rd Party Written Discovery




1
  “Contemporaneous” means that time spent on a particular activity should be recorded no
later than seven (7) days after that activity occurred.

                                                  2
   Case: 1:20-cv-04699 Document #: 96 Filed: 10/09/20 Page 8 of 36 PageID #:1780




               6. Document Review
               7. Depositions (Prepare/Take/Defend)
               8. Experts/Consultants
               9. Class Certification
               10. Court Appearance & Preparation
               11. Settlement
               12. Trial & Preparation
               13. Attorney Communications/Conferences/Meetings
               14. Case Management/Litigation Strategy
               15. Client Communications

        4.      Time records must report the billing rate for each timekeeper listed. Current and
standard hourly rates for each timekeeper are to be used in calculating time. With your first
submission of time and expenses, you shall also provide to us a list of the proposed
attorneys/paralegals who will bill time on this case and their customary and usual court-approved
hourly rates. For each attorney, you must also specify whether the attorney is a partner or associate
(including of counsel or other designations), and the year of law school graduation. Your
submission of these rates to Co-Lead Counsel does not mean that we approve of them, and we
reserve the right to cap hourly rates based on actual work performed.

        5.     In describing the nature of the work, timekeepers must specify the task performed.
Vague descriptions such as “performed legal research,” “drafted briefing,” “conference call,” or
“reviewed documents” are not sufficient. Timekeepers must include details such as which brief or
issue the legal research related to, which custodian’s documents were reviewed and for what
purpose (e.g., deposition prep), etc. Time entries that are insufficiently detailed may not be
considered for payment.

        6.      Timekeepers must not block bill (i.e., combine multiple unrelated tasks into a single
description). Time must be recorded per each task such that if there are multiple tasks billed to this
case in a single day, each task must be its own entry including its allotted time spent on that specific
task alone.

       7.      Time records are to be maintained in an electronic format. Attached is a pre-
formatted Excel spreadsheet to be used for submitting this information. The Excel spreadsheet
includes a column to identify which Co-Lead Counsel assigned or pre-approved the work.

       8.      Unless Co-Lead Counsel determines that an exception is warranted and authorizes
the exception in writing, the following rules shall apply:

             a.      Counsel will only bill for work assigned or pre-approved by Co-Lead
       Counsel in writing;

               b.       Counsel will only bill for attorney and paralegal time, not clerical,
       secretarial, or technical support;



                                                   3
   Case: 1:20-cv-04699 Document #: 96 Filed: 10/09/20 Page 9 of 36 PageID #:1781

CONFIDENTIAL ATTORNEY
WORK PRODUCT

              c.      Counsel will not attend or bill for attending meetings, conference calls,
       hearings, or depositions unless Co-Lead Counsel deems their presence necessary; and

               d.       Counsel will not bill for reviewing Court filings unless they are reviewing
       the document for an authorized reason (e.g., in connection with a specific task delegated
       by Co-Lead Counsel). Time spent reviewing Court filings to gain general familiarity is
       considered time spent for your individual client, and must not be submitted as compensable time
       spent for the class’s benefit.

         9.     Only time spent on matters that advance the litigation will be considered in
determining fees. Co-Lead Counsel will review the time submissions at reasonable intervals and
will strike duplicative or inefficient billing or billing for unauthorized work. Co-Lead Counsel may
request clarification of time entries as necessary. Co-Lead Counsel’s responsibility is continuing and
we expressly reserve the right to review any time entries at any time. Co-Lead Counsel’s auditing
responsibilities notwithstanding, the ultimate determination of what is compensable work, and the
extent or rate at which it is compensable, is within the purview of the Court.

        10.      We intend to be particularly mindful about the use of contract lawyers, including
those used for document review. No contract lawyers should be used to work on this case without
Co-Lead Counsel’s prior written approval. Further, in seeking approval for the use of contract
lawyers, please disclose to Co-Lead Counsel both the amount that you will be paying those contract
lawyers, as well as the rate at which you intend to bill for their time. We may cap document review
attorney rates, including but not limited to rates that may be charged for approved contract attorneys.

       11.     Categories of compensable work done on behalf of the class may include:

                  factual and legal investigation and research;

                  preparation of research memoranda, pleadings, and briefs;

                  conducting document discovery (e.g., reviewing, indexing, and coding
                   documents);

                  preparation for and attendance at depositions, hearings, meetings with defense
                   counsel or co-counsel, and mediation or settlement conferences;

                  preparation of and responding to written discovery requests;

                  work with clients;

                  work with experts;

                  settlement and settlement negotiations, and related activities;

                  appellate work; and

                                                  4
      Case: 1:20-cv-04699 Document #: 96 Filed: 10/09/20 Page 10 of 36 PageID #:1782

CONFIDENTIAL ATTORNEY
WORK PRODUCT


                     trial preparation and trial.

           12.    Compensable work does not include:

                     excessive time for a particular task;2

                     work performed by a person more senior than necessary for the task;

                     duplicative time;

                     “read and review” time (e.g., billing time for reading every document filed on
                      the court’s docket regardless of whether it related to the individual’s
                      responsibilities), unless specifically related to a billable task;

                     time for which descriptions are missing or incomplete;

                     time for internal filing or other ministerial tasks;

                     time for activities that are inappropriately coded;

                     internal firm time for firm management; and

                     time spent creating, reviewing, and revising time records.

           B.     Expense Reporting

            13.    To be eligible for reimbursement, expenses must meet the requirements of this
    section. Only reasonable and necessary expenses incurred for the common benefit of the class may
    be submitted. Expenses must be:

                     appropriately authorized by Co-Lead Class Counsel;

                     timely submitted;

                     reasonable in amount; and

                     supported by adequate documentation.

          14.     Counsel seeking reimbursement of expenses shall provide a detailed listing of all
    expenses incurred on behalf of the class. Attached herewith is a pre-formatted Excel spreadsheet

2
 What constitutes “excessive work” for a given task for purposes of submitting that time to the
Court in connection with any fee application will be within the discretion and determination of Co-
Lead Counsel, and ultimately the Court.
                                                 5
    Case: 1:20-cv-04699 Document #: 96 Filed: 10/09/20 Page 11 of 36 PageID #:1783

CONFIDENTIAL ATTORNEY
WORK PRODUCT
to be used for submitting expense information.

        15.      Categories of reimbursable expenses include:

                    costs related to obtaining, reviewing, indexing, and paying for hard-copies of
                     computerized images of documents (although we would expect that this will
                     not be handled by individual firms, but through a litigation fund);

                    legal research (e.g., LEXIS, Westlaw, or PACER charges), but only to the
                     extent that your firm is billed by case and an itemized invoice supports your
                     expense report. To the extent your firm is on a flat-fee subscription, those
                     charges are considered overhead and should not be billed;

                    deposition, court reporter, and transcript costs;

                    costs for the electronic storage, retrieval, and searches of ESI (these must be
                     pre-approved if individual firms are incurring these changes. We expect that
                     this will be handled through a litigation fund);

                    Court, filing, and service costs;

                    reasonable travel expenses including lodging and meals;

                    expert witness and consultant fees and related expenses;3

                    investigator fees and related expenses;3

                    printing, copying, coding, and scanning;

                    telephone, postage charges, and courier charges;

                    data and materials provided by outside third-party vendors, consultants and
                     attorneys;

                    witness expenses, including reasonable travel costs;

                    translation costs.

       16.    Expense Limitations. Unless Co-Lead Counsel determines that an exception is
warranted and authorizes the exception in writing, the following rules regarding expenses shall
apply:

              a. Airfare. Counsel shall use their best efforts to obtain reasonably-priced airline

3
 Only Co-Lead Counsel (by consensus) or other counsel that has received authorization from Co-
Lead Counsel may retain investigators and seek reimbursement for investigator-related costs.

                                                    6
  Case: 1:20-cv-04699 Document #: 96 Filed: 10/09/20 Page 12 of 36 PageID #:1784

CONFIDENTIAL ATTORNEY
WORK PRODUCT
            tickets. Only the price of a coach seat for a reasonable itinerary will be reimbursed.
            Business/First Class Airfare will not be fully reimbursed. If Business Class/First
            Class Airfare is used, then an estimate of the difference between the Business
            Class/First Class Airfare and coach fare must be shown on the travel reimbursement
            form, and only the portion representing a reasonably-priced coach fare will be
            reimbursed.

         b. Hotel. Hotel room charges for the average available room rate of a business hotel,
            such as the Marriott, in the city in which the stay occurred will be reimbursed.
            Room rates must be reasonable in comparison to the average rate for the city in
            which the hotel is located. Unless a special discounted rate is negotiated, luxury
            hotels will not be fully reimbursed but will be reimbursed at the average available
            rate of a business hotel. Incidentals (hotel mini-bar that is not a meal replacement,
            laundry, movies, etc.) are not to be charged to the case.

         c. Meals. Meal expenses must be reasonable on a per-meal and per-day basis. Meal
            expense submissions must be supported by receipts or credit card statements that
            reflect the date and those partaking in the meal, and an explanation for why the
            expense should be reimbursed.

         d. Rental Cars. Luxury automobiles will not be fully reimbursable. If luxury
            automobiles are selected when non-luxury vehicles are available, then the
            difference between the luxury and non-luxury vehicle rates must be shown on the
            travel reimbursement form, and only the non-luxury rate may be claimed, unless
            such larger sized vehicle is needed to accommodate several people.

         e. Mileage. Mileage claims must be documented by stating the origination point,
            destination, and total actual miles for the trip. The maximum allowable
            reimbursement rate will be the amount allowed by the IRS (currently $0.575 per
            mile).

         f. Taxi/Uber/Lyft. Fares for travel to and from court, depositions, meetings of
            counsel, or similar case-related events are reimbursable. If luxury rideshares are
            selected when non-luxury rideshares are available, then the difference between the
            luxury and non-luxury rates must be shown on the travel reimbursement form, and
            only the non-luxury rate may be claimed, unless a larger sized vehicle is needed to
            accommodate several people. Tips must be reasonable.

         g. Non-Travel Expenses. Reasonable, contemporaneously documented expenses will
            be reimbursable, so long as they reflect actual costs incurred with no markups for
            overhead or otherwise. Examples include:

                   Filing fees;
                   Service of process;




                                              7
  Case: 1:20-cv-04699 Document #: 96 Filed: 10/09/20 Page 13 of 36 PageID #:1785

CONFIDENTIAL ATTORNEY
WORK PRODUCT

                      Postage and FedEx;
                      Printing, copying, and scanning;
                      Pacer; and
                      Legal research (Westlaw, Lexis – subject to caveat above).

            h. Other non-travel expenses will be limited as follows:

                      Long Distance and Cellular Telephone: Long distance and cellular
                       telephone charges must be documented.

                      Shipping, Courier, and Delivery Charges: All such claimed expenses must
                       be documented.

                      Postage Charges: A contemporaneous postage log or other supporting
                       documentation must be maintained. Postage charges are to be reported at
                       actual cost.

                      In-House Photocopies and Printing: A contemporaneous photocopy log,
                       printing log, or other supporting documentation must be maintained. The
                       maximum copy and printing charge is $0.30 per page.

                      Computerized Research: Claims for LEXIS, Westlaw, PACER, and other
                       computerized legal research expenses should be in the exact amount
                       charged to the firm for these research services and only to the extent that
                       your firm is billed by case and an itemized invoice supports your expense
                       report. To the extent your firm is on a flat-fee subscription, those charges
                       are considered overhead and should not be billed

        17.    Verification of Expenses. Attorneys and staff must keep receipts for all expenses.
Credit card receipts or monthly credit card statements are an appropriate form of verification. Hotel
and restaurant costs must be supported by credit card statements, hotel invoice, or restaurant bill.
The description of unclaimed expenses on the statement or invoice may be redacted. Receipts need
not be submitted on a monthly basis, but shall be maintained by the attorneys incurring the expense,
may be required later as a condition of payment, and shall be provided to Co-Lead Counsel upon
request.


       C.      Monthly Submission of Time and Expense Reports

        18.     Time and expense reports will be compiled and maintained by Carlson Lynch LLP.
These reports will be reviewed by Co-Lead Counsel monthly and any issues or discrepancies will
be addressed in a timely fashion. Please transmit your monthly time and expense reports
electronically in PDF and Excel format to:
        Jon Romanishin (jromanishin@carlsonlynch.com);
        Katrina Carroll (kcarroll@carlsonlynch.com);
        Ekwan Rhow (erhow@birdmarella.com), and;
        Elizabeth Fegan (beth@feganscott.com).
                                                 8
  Case: 1:20-cv-04699 Document #: 96 Filed: 10/09/20 Page 14 of 36 PageID #:1786

CONFIDENTIAL ATTORNEY
WORK PRODUCT

      19.    You must maintain the underlying time and expense records that support your
monthly submissions, including original receipts.

       20.     Each monthly time and expense submission must include the Time and Expense
Reports in both a single Microsoft Excel workbook format (.xls) and PDF (.pdf) format. This
means that each monthly submission email will consist of one PDF file and one Excel file, within
which there will be three tabs: Monthly Expense Report; Monthly Time Report; and Monthly Time
Report Summary. Submissions must be made using the attached Time and Expense Reports..

        21.     The first time and expense reports are due October 31, 2020, and should include
all time and expenses incurred through September 30, 2020. The next reports will be due
November 15, 2020 (which will include all time and expenses for October). Time and expense
reports thereafter are to be submitted by the 15th of each month (or the first business day
thereafter) for all time and expenses from the preceding month.

       22.    The Time and Expense spreadsheet has been created to auto-populate summary
information based upon the details you enter. Most of the information you will need to add will be
on the Monthly Time Details and Monthly Expenses Detail pages.

           a. Enter your firm name at the top of the Monthly Time Details page. This will
              populate the firm name in the remainder of the document.
           b. Enter timekeepers in the second column of the Monthly Time Details page. Enter
              Last Name, First Name. Use the dropdown box to note the staffing level of the
              timekeeper.
           c. Then enter details of work performed and the dates as usual.
           d. The first time a timekeeper enters time on the case, you will also need to add their
              name, professional level, and billing rate on the Monthly Time Summary Page.
              Each timekeeper only needs to be entered once on the Summary page. Please make
              sure you enter by Last Name, First Name. That is all you will need to enter on the
              Summary page. The Total Hours summary and Total Time & Fees will populate
              from the details provided elsewhere.

       23.     Failure to comply with these requirements may result in time or expenses being
disallowed, except for good cause shown.

         24.    Co-Lead Counsel reserves the right to amend this protocol as necessary as the
litigation proceeds.




                                                9
Case: 1:20-cv-04699 Document #: 96 Filed: 10/09/20 Page 15 of 36 PageID #:1787




                       EXHIBIT 2
 Case:Case
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                96 Filed: 34
                                          10/09/20
                                              Filed Page
                                                    04/20/20
                                                         16 of Page
                                                               36 PageID
                                                                    1 of 21#:1788




 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                     NORTHERN DISTRICT OF CALIFORNIA

10
      MISTY HONG,                                               Case No. 5:19-cv-07792-LHK
11
                         Plaintiff,                             UNOPPOSED PROTECTIVE ORDER FOR
12                                                              LITIGATION INVOLVING HIGHLY
                v.                                              SENSITIVE CONFIDENTIAL
13                                                              INFORMATION AND/OR TRADE
      BYTEDANCE, INC., a corporation, TIKTOK,                   SECRETS
14    INC., a corporation, BEIJING BYTEDANCE
      TECHNOLOGY CO. LTD, a privately-held
15    company, and MUSICAL.LY, a corporation,
                         Defendants.
16

17       1. PURPOSES AND LIMITATIONS
18              Disclosure and discovery activity in this action are likely to involve production of confidential,

19 proprietary, or private information for which special protection from public disclosure and from use for any

20 purpose other than prosecuting this litigation may be warranted. Accordingly, the parties hereby stipulate to

21 and petition the court to enter the following Stipulated Protective Order. The parties acknowledge that this

22 Order does not confer blanket protections on all disclosures or responses to discovery and that the

23 protection it affords from public disclosure and use extends only to the limited information or items that are

24 entitled to confidential treatment under the applicable legal principles. The parties further acknowledge, as

25 set forth in Section 14.4, below, that this Stipulated Protective Order does not entitle them to file

26 confidential information under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed

27 and the standards that will be applied when a party seeks permission from the court to file material under

28 seal.

     512965.1                                               1
     UNOPPOSED PROTECTIVE ORDER                                                 Case No. 5:19-cv-07792-LHK
 Case:Case
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                96 Filed: 34
                                          10/09/20
                                              Filed Page
                                                    04/20/20
                                                         17 of Page
                                                               36 PageID
                                                                    2 of 21#:1789




 1       2. DEFINITIONS

 2              2.1   Challenging Party: a Party or Non-Party that challenges the designation of information or

 3 items under this Order.

 4              2.2   “CONFIDENTIAL” Information or Items: information (regardless of how it is generated,

 5 stored or maintained) or tangible things that qualify for protection under Federal Rule of Civil Procedure

 6 26(c).

 7              2.3   Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well as

 8 their support staff).

 9              2.4   Designated House Counsel: House Counsel who seek access to “CONFIDENTIAL” or

10 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL –

11 SOURCE CODE” information in this matter.

12              2.5   Designating Party: a Party or Non-Party that designates information or items that it

13 produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY

14 CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE”.

15              2.6   Disclosure or Discovery Material: all items or information, regardless of the medium or

16 manner in which it is generated, stored, or maintained (including, among other things, testimony,

17 transcripts, and tangible things), that are produced or generated in disclosures or responses to discovery in

18 this matter.

19              2.7   Expert: a person with specialized knowledge or experience in a matter pertinent to the

20 litigation who (1) has been retained by a Party or its counsel to serve as an expert witness or as a consultant

21 in this action, (2) is not a past or current employee of a Party or of a Party’s competitor, and (3) at the time

22 of retention, is not anticipated to become an employee of a Party or of a Party’s competitor.

23              2.8   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items:

24 extremely sensitive “Confidential Information or Items,” disclosure of which to another Party or Non-Party

25 would create a substantial risk of serious harm that could not be avoided by less restrictive means.

26              2.9   “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or Items: extremely

27 sensitive “Confidential Information or Items” representing computer code and associated comments and

28 revision histories, formulas, engineering specifications, or schematics that define or otherwise describe in

     512965.1                                              2
     UNOPPOSED PROTECTIVE ORDER                                                   Case No. 5:19-cv-07792-LHK
 Case:Case
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                96 Filed: 34
                                          10/09/20
                                              Filed Page
                                                    04/20/20
                                                         18 of Page
                                                               36 PageID
                                                                    3 of 21#:1790




 1 detail the algorithms or structure of software or hardware designs, disclosure of which to another Party or

 2 Non-Party would create a substantial risk of serious harm that could not be avoided by less restrictive

 3 means.

 4              2.10   House Counsel: attorneys who are employees or independent contractors of a party to this

 5 action or outside counsel other than Outside Counsel of Record.

 6              2.11   Non-Party: any natural person, partnership, corporation, association, or other legal entity

 7 not named as a Party to this action.

 8              2.12   Outside Counsel of Record: attorneys who are not employees of a party to this action but

 9 are retained to represent or advise a party to this action and have appeared in this action on behalf of that

10 party or are affiliated with a law firm which has appeared on behalf of that party.

11              2.13   Party: any party to this action, including all of its officers, directors, employees,

12 consultants, retained experts, and Outside Counsel of Record (and their support staffs).

13              2.14   Producing Party: a Party or Non-Party that produces Disclosure or Discovery Material in

14 this action.

15              2.15   Professional Vendors: persons or entities that provide litigation support services (e.g.,

16 photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing, storing, or

17 retrieving data in any form or medium) and their employees and subcontractors.

18              2.16   Protected Material: any Disclosure or Discovery Material that is designated as

19 “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or as “HIGHLY

20 CONFIDENTIAL – SOURCE CODE.”

21              2.17   Receiving Party: a Party that receives Disclosure or Discovery Material from a Producing

22 Party.

23       3. SCOPE
24              The protections conferred by this Stipulation and Order cover not only Protected Material (as

25 defined above), but also (1) any information copied or extracted from Protected Material; (2) all copies,

26 excerpts, summaries, or compilations of Protected Material; and (3) any testimony, conversations, or

27 presentations by Parties or their Counsel that might reveal Protected Material. However, the protections

28 conferred by this Stipulation and Order do not cover the following information: (a) any information that is

     512965.1                                              3
     UNOPPOSED PROTECTIVE ORDER                                                   Case No. 5:19-cv-07792-LHK
 Case:Case
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                96 Filed: 34
                                          10/09/20
                                              Filed Page
                                                    04/20/20
                                                         19 of Page
                                                               36 PageID
                                                                    4 of 21#:1791




 1 in the public domain at the time of disclosure to a Receiving Party or becomes part of the public domain

 2 after its disclosure to a Receiving Party as a result of publication not involving a violation of this Order,

 3 including becoming part of the public record through trial or otherwise; and (b) any information known to

 4 the Receiving Party prior to the disclosure or obtained by the Receiving Party after the disclosure from a

 5 source who obtained the information lawfully and under no obligation of confidentiality to the Designating

 6 Party. Any use of Protected Material at trial shall be governed by a separate agreement or order.

 7       4. DURATION

 8              Even after final disposition of this litigation, the confidentiality obligations imposed by this Order

 9 shall remain in effect until a Designating Party agrees otherwise in writing or a court order otherwise

10 directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and defenses in this

11 action, with or without prejudice; and (2) final judgment herein after the completion and exhaustion of all

12 appeals, rehearings, remands, trials, or reviews of this action, including the time limits for filing any

13 motions or applications for extension of time pursuant to applicable law.

14       5. DESIGNATING PROTECTED MATERIAL
                5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or Non-
15
     Party that designates information or items for protection under this Order must take care to limit any such
16
     designation to specific material that qualifies under the appropriate standards. To the extent it is practical to
17
     do so, the Designating Party must designate for protection only those parts of material, documents, items,
18
     or oral or written communications that qualify – so that other portions of the material, documents, items, or
19
     communications for which protection is not warranted are not swept unjustifiably within the ambit of this
20
     Order.
21
                Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown to be
22
     clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily encumber or
23
     retard the case development process or to impose unnecessary expenses and burdens on other parties)
24
     expose the Designating Party to sanctions.
25
                If it comes to a Designating Party’s attention that information or items that it designated for
26
     protection do not qualify for protection at all or do not qualify for the level of protection initially asserted,
27

28

     512965.1                                                 4
     UNOPPOSED PROTECTIVE ORDER                                                      Case No. 5:19-cv-07792-LHK
 Case:Case
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                96 Filed: 34
                                          10/09/20
                                              Filed Page
                                                    04/20/20
                                                         20 of Page
                                                               36 PageID
                                                                    5 of 21#:1792




 1 that Designating Party must promptly notify all other parties that it is withdrawing the mistaken

 2 designation.

 3              5.2     Manner and Timing of Designations. Except as otherwise provided in this Order (see, e.g.,

 4 second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or Discovery

 5 Material that qualifies for protection under this Order must be clearly so designated before the material is

 6 disclosed or produced.

 7              Designation in conformity with this Order requires:

 8                      (a) for information in documentary form (e.g., paper or electronic documents, but

 9 excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix the

10 legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or

11 “HIGHLY CONFIDENTIAL – SOURCE CODE” to each page that contains protected material. If only a

12 portion or portions of the material on a page qualifies for protection, the Producing Party also must clearly

13 identify the protected portion(s) (e.g., by making appropriate markings in the margins) and must specify,

14 for each portion, the level of protection being asserted.

15              A Party or Non-Party that makes original documents or materials available for inspection need not

16 designate them for protection until after the inspecting Party has indicated which material it would like

17 copied and produced. During the inspection and before the designation, all of the material made available

18 for inspection shall be deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the

19 inspecting Party has identified the documents it wants copied and produced, the Producing Party must

20 determine which documents, or portions thereof, qualify for protection under this Order. Then, before

21 producing the specified documents, the Producing Party must affix the appropriate legend

22 (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY

23 CONFIDENTIAL – SOURCE CODE”) to each page that contains Protected Material. If only a portion or

24 portions of the material on a page qualifies for protection, the Producing Party also must clearly identify the

25 protected portion(s) (e.g., by making appropriate markings in the margins) and must specify, for each

26 portion, the level of protection being asserted.

27                      (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

28 Designating Party within 21 days after the deposition identify the specific portions of the testimony as to

     512965.1                                               5
     UNOPPOSED PROTECTIVE ORDER                                                   Case No. 5:19-cv-07792-LHK
 Case:Case
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                96 Filed: 34
                                          10/09/20
                                              Filed Page
                                                    04/20/20
                                                         21 of Page
                                                               36 PageID
                                                                    6 of 21#:1793




 1 which protection is sought and the level of protection being asserted, prior to which time the entire

 2 transcript shall be treated as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Only those

 3 portions of the testimony that are appropriately designated for protection (including, if appropriate, the

 4 entire transcript) within the 21 days shall be covered by the provisions of this Stipulated Protective Order.

 5              Parties shall assume that any deposition in this action will include Protected Material and ensure

 6 that only authorized individuals who have signed the “Acknowledgment and Agreement to Be Bound”

 7 (Exhibit A) are present at those proceedings. Parties shall give the other parties notice if they reasonably

 8 expect a hearing or other in-court proceeding to include Protected Material so that the other parties can

 9 ensure that only authorized individuals who have signed the “Acknowledgment and Agreement to Be

10 Bound” (Exhibit A) are present at those proceedings. The use of a document as an exhibit at a deposition

11 shall not in any way affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

12 ATTORNEYS’ EYES ONLY.”

13              Transcripts containing Protected Material shall have an obvious legend on the title page that the

14 transcript contains Protected Material, and the title page shall be followed by a list of all pages (including

15 line numbers as appropriate) that have been designated as Protected Material and the level of protection

16 being asserted by the Designating Party. The Designating Party shall inform the court reporter of these

17 requirements. Any transcript that is prepared before the expiration of a 21-day period for designation shall

18 be treated during that period as if it had been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’

19 EYES ONLY” in its entirety unless otherwise agreed. After the expiration of that period, the transcript

20 shall be treated only as actually designated.

21                      (c) for information produced in some form other than documentary and for any other

22 tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

23 containers in which the information or item is stored the legend “CONFIDENTIAL” or “HIGHLY

24 CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE”.

25 If only a portion or portions of the information or item warrant protection, the Producing Party, to the

26 extent practicable, shall identify the protected portion(s) and specify the level of protection being asserted.

27              5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to designate

28 qualified information or items does not, standing alone, waive the Designating Party’s right to secure

     512965.1                                               6
     UNOPPOSED PROTECTIVE ORDER                                                    Case No. 5:19-cv-07792-LHK
 Case:Case
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                96 Filed: 34
                                          10/09/20
                                              Filed Page
                                                    04/20/20
                                                         22 of Page
                                                               36 PageID
                                                                    7 of 21#:1794




 1 protection under this Order for such material. Upon timely correction of a designation, the Receiving Party

 2 must make reasonable efforts to assure that the material is treated in accordance with the provisions of this

 3 Order.

 4       6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

 5              6.1   Timing of Challenges. Any Party or Non-Party may challenge a designation of

 6 confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality designation

 7 is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens, or a significant

 8 disruption or delay of the litigation, a Party does not waive its right to challenge a confidentiality

 9 designation by electing not to mount a challenge promptly after the original designation is disclosed.

10              6.2   Meet and Confer. The Challenging Party shall initiate the dispute resolution process by

11 providing written notice of each designation it is challenging and describing the basis for each challenge.

12 To avoid ambiguity as to whether a challenge has been made, the written notice must recite that the

13 challenge to confidentiality is being made in accordance with this specific paragraph of the Protective

14 Order. The parties shall attempt to resolve each challenge in good faith and must begin the process by

15 conferring directly (in voice to voice dialogue; other forms of communication are not sufficient) within 14

16 days of the date of service of notice. In conferring, the Challenging Party must explain the basis for its

17 belief that the confidentiality designation was not proper and must give the Designating Party an

18 opportunity to review the designated material, to reconsider the circumstances, and, if no change in

19 designation is offered, to explain the basis for the chosen designation. A Challenging Party may proceed to

20 the next stage of the challenge process only if it has engaged in this meet and confer process first or

21 establishes that the Designating Party is unwilling to participate in the meet and confer process in a timely

22 manner.

23              6.3   Judicial Intervention. If the Parties cannot resolve a challenge without court intervention,

24 the Designating Party shall file and serve a motion to retain confidentiality under Civil Local Rule 7 (and in

25 compliance with Civil Local Rule 79-5, if applicable) within 21 days of the initial notice of challenge or

26 within 14 days of the parties agreeing that the meet and confer process will not resolve their dispute,

27 whichever is earlier. Each such motion must be accompanied by a competent declaration affirming that the

28 movant has complied with the meet and confer requirements imposed in the preceding paragraph. Failure

     512965.1                                              7
     UNOPPOSED PROTECTIVE ORDER                                                   Case No. 5:19-cv-07792-LHK
 Case:Case
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                96 Filed: 34
                                          10/09/20
                                              Filed Page
                                                    04/20/20
                                                         23 of Page
                                                               36 PageID
                                                                    8 of 21#:1795




 1 by the Designating Party to make such a motion including the required declaration within 21 days (or 14

 2 days, if applicable) shall automatically waive the confidentiality designation for each challenged

 3 designation. In addition, the Challenging Party may file a motion challenging a confidentiality designation

 4 at any time if there is good cause for doing so, including a challenge to the designation of a deposition

 5 transcript or any portions thereof. Any motion brought pursuant to this provision must be accompanied by a

 6 competent declaration affirming that the movant has complied with the meet and confer requirements

 7 imposed by the preceding paragraph.

 8              The burden of persuasion in any such challenge proceeding shall be on the Designating Party.

 9 Frivolous challenges and those made for an improper purpose (e.g., to harass or impose unnecessary

10 expenses and burdens on other parties) may expose the Challenging Party to sanctions. Unless the

11 Designating Party has waived the confidentiality designation by failing to file a motion to retain

12 confidentiality as described above, all parties shall continue to afford the material in question the level of

13 protection to which it is entitled under the Producing Party’s designation until the court rules on the

14 challenge.

15       7. ACCESS TO AND USE OF PROTECTED MATERIAL
16              7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or

17 produced by another Party or by a Non-Party in connection with this case only for prosecuting, defending,

18 or attempting to settle this litigation. Such Protected Material may be disclosed only to the categories of

19 persons and under the conditions described in this Order. When the litigation has been terminated, a

20 Receiving Party must comply with the provisions of section 15 below (FINAL DISPOSITION).

21              Protected Material must be stored and maintained by a Receiving Party at a location and in a secure
         1
22 manner that ensures that access is limited to the persons authorized under this Order.

23              7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by the

24 court or permitted in writing by the Designating Party, a Receiving Party may disclose any information or

25 item designated “CONFIDENTIAL” only to:

26

27   1
     It may be appropriate under certain circumstances to require the Receiving Party to store any
28 electronic Protected Material in password-protected form.


     512965.1                                               8
     UNOPPOSED PROTECTIVE ORDER                                                    Case No. 5:19-cv-07792-LHK
 Case:Case
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                96 Filed: 34
                                          10/09/20
                                              Filed Page
                                                    04/20/20
                                                         24 of Page
                                                               36 PageID
                                                                    9 of 21#:1796




 1                    (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees of

 2 said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for this

 3 litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is attached hereto

 4 as Exhibit A;

 5                    (b) the officers, directors, and employees (including House Counsel) of the Receiving

 6 Party to whom disclosure is reasonably necessary for this litigation and who have signed the

 7 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 8                    (c) Experts (as defined in this Order) of the Receiving Party (1) to whom disclosure is

 9 reasonably necessary for this litigation, (2) who have signed the “Acknowledgment and Agreement to Be

10 Bound” (Exhibit A);

11                    (d) the court and its personnel;

12                    (e) court reporters and their staff, professional jury or trial consultants, and Professional

13 Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the

14 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

15                    (f) during their depositions, witnesses in the action to whom disclosure is reasonably

16 necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless

17 otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed deposition

18 testimony or exhibits to depositions that reveal Protected Material must be separately bound by the court

19 reporter and may not be disclosed to anyone except as permitted under this Stipulated Protective Order.

20                    (g) the author or recipient of a document containing the information or a custodian or other

21 person who otherwise possessed or knew the information.

22              7.3   Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY

23 CONFIDENTIAL – SOURCE CODE” Information or Items. Unless otherwise ordered by the court or

24 permitted in writing by the Designating Party, a Receiving Party may disclose any information or item

25 designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL

26 – SOURCE CODE” only to:

27                    (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees of

28 said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for this

     512965.1                                              9
     UNOPPOSED PROTECTIVE ORDER                                                   Case No. 5:19-cv-07792-LHK
 Case:Case
       1:20-cv-04699
           5:19-cv-07792-LHK
                     Document #:
                              Document
                                 96 Filed:34
                                           10/09/20
                                              Filed 04/20/20
                                                    Page 25 ofPage
                                                               36 PageID
                                                                   10 of 21
                                                                          #:1797




 1 litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is attached hereto

 2 as Exhibit A;

 3                     (b) Designated House Counsel of the Receiving Party2 (1) who has no involvement in

 4 competitive decision-making, (2) to whom disclosure is reasonably necessary for this litigation, (3) who

 5 has signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), and (4) as to whom the

 6 procedures set forth in paragraph 7.4 below, have been followed;

 7                     (c) Experts of the Receiving Party (1) to whom disclosure is reasonably necessary for this

 8 litigation, and (2) who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), and

 9 (3) as to whom the procedures set forth in paragraph 7.4, below, have been followed;

10                     (d) the court and its personnel;

11                     (e) court reporters and their staff, professional jury or trial consultants,3 and Professional

12 Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the

13 “Acknowledgment and Agreement to Be Bound” (Exhibit A), and mock jurors who have signed the

14 “Acknowledgement and Agreement to Be Bound for Mock Jurors” (Exhibit B); and

15                     (f) the author or recipient of a document containing the information or a custodian or other

16 person who otherwise possessed or knew the information.

17              7.4 Procedures for Approving or Objecting to Disclosure of “HIGHLY CONFIDENTIAL –

18 ATTORNEYS’ EYES ONLY” and “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or

19 Items to Designated House Counsel or Experts:

20              (a)(1) Unless otherwise ordered by the court or agreed to in writing by the Designating Party, a

21 Party that seeks to disclose to Designated House Counsel any information or item that has been designated

22 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL –

23

24   2
     It may be appropriate under certain circumstances to limit the number of Designated House
   Counsel who may access “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
25
   EYES ONLY” information under this provision.
26 3 Alternative: The parties may wish to allow disclosure of information not only to professional
   jury or trial consultants, but also to mock jurors, to further trial preparation. In that situation, the
27 parties may wish to draft a simplified, precisely tailored Undertaking for mock jurors to sign. [See

28 the attached Exhibit B]

     512965.1                                               10
     UNOPPOSED PROTECTIVE ORDER                                                     Case No. 5:19-cv-07792-LHK
 Case:Case
       1:20-cv-04699
           5:19-cv-07792-LHK
                     Document #:
                              Document
                                 96 Filed:34
                                           10/09/20
                                              Filed 04/20/20
                                                    Page 26 ofPage
                                                               36 PageID
                                                                   11 of 21
                                                                          #:1798




 1 SOURCE CODE” pursuant to paragraph 7.3(b) first must make a written request to the Designating Party

 2 that sets forth the full name of the Designated House Counsel and the state or province and country of his

 3 or her residence, and his or her current and reasonably foreseeable future primary job duties and

 4 responsibilities. A Party that makes a request and provides the information specified may disclose the

 5 subject Protected Material to the identified Designated House Counsel unless, within 7 days of delivering

 6 the request, the Party receives a written objection from the Designating Party. Any such objection must set

 7 forth in detail the grounds on which it is based.

 8              (a)(2) Unless otherwise ordered by the court or agreed to in writing by the Designating Party, a

 9 Party that seeks to disclose to an Expert (as defined in this Order) any information or item that has been

10 designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL

11 – SOURCE CODE” information pursuant to paragraph 7.3(c) first must make a written request to the

12 Designating Party that (1) identifies the general categories of “HIGHLY CONFIDENTIAL –

13 ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” information that the

14 Receiving Party seeks permission to disclose to the Expert, (2) sets forth the full name of the Expert and the

15 state or province and country of his or her primary residence, (3) attaches a copy of the Expert’s current

16 resume, (4) identifies the Expert’s current employer(s), (5) identifies each person or entity from whom the

17 Expert has received compensation or funding for work in his or her areas of expertise or to whom the

18 expert has provided professional services, including in connection with a litigation, at any time during the

19 preceding five years,4 and (6) identifies (by name and number of the case, filing date, and location of court)

20 any litigation in connection with which the Expert has offered expert testimony, including through a

21 declaration, report, or testimony at a deposition or trial, during the preceding five years.5 A Party that

22

23
     4
     If the Expert believes any of this information is subject to a confidentiality obligation to a third-
24 party, then the Expert should provide whatever information the Expert believes can be disclosed
   without violating any confidentiality agreements, and the Party seeking to disclose to the Expert
25
   shall be available to meet and confer with the Designating Party regarding any such engagement.
26 5 It may be appropriate in certain circumstances to restrict the Expert from undertaking certain
   limited work prior to the termination of the litigation that could foreseeably result in an improper
27 use of the Designating Party’s “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’

28 EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” information.

     512965.1                                             11
     UNOPPOSED PROTECTIVE ORDER                                                  Case No. 5:19-cv-07792-LHK
 Case:Case
       1:20-cv-04699
           5:19-cv-07792-LHK
                     Document #:
                              Document
                                 96 Filed:34
                                           10/09/20
                                              Filed 04/20/20
                                                    Page 27 ofPage
                                                               36 PageID
                                                                   12 of 21
                                                                          #:1799




 1 makes a request and provides the information specified may disclose the subject Protected Material to the

 2 identified Expert unless, within 7 days of delivering the request, the Party receives a written objection from

 3 the Designating Party. Any such objection must set forth in detail the grounds on which it is based.

 4              (b) A Party that receives a timely written objection must meet and confer with the Designating

 5 Party (through direct voice to voice dialogue) to try to resolve the matter by agreement within seven days

 6 of the written objection. If no agreement is reached, the Party seeking to make the disclosure to Designated

 7 House Counsel or the Expert may file a motion as provided in Civil Local Rule 7 (and in compliance with

 8 Civil Local Rule 79-5, if applicable) seeking permission from the court to do so. Any such motion must

 9 describe the circumstances with specificity, set forth in detail the reasons why the disclosure to Designated

10 House Counsel or the Expert is reasonably necessary, assess the risk of harm that the disclosure would

11 entail, and suggest any additional means that could be used to reduce that risk. In addition, any such motion

12 must be accompanied by a competent declaration describing the parties’ efforts to resolve the matter by

13 agreement (i.e., the extent and the content of the meet and confer discussions) and setting forth the reasons

14 advanced by the Designating Party for its refusal to approve the disclosure.

15              In any such proceeding, the Party opposing disclosure to Designated House Counsel or the Expert

16 shall bear the burden of proving that the risk of harm that the disclosure would entail (under the safeguards

17 proposed) outweighs the Receiving Party’s need to disclose the Protected Material to its Designated House

18 Counsel or Expert.

19

20

21

22

23

24

25

26

27

28

     512965.1                                             12
     UNOPPOSED PROTECTIVE ORDER                                                   Case No. 5:19-cv-07792-LHK
 Case:Case
       1:20-cv-04699
           5:19-cv-07792-LHK
                     Document #:
                              Document
                                 96 Filed:34
                                           10/09/20
                                              Filed 04/20/20
                                                    Page 28 ofPage
                                                               36 PageID
                                                                   13 of 21
                                                                          #:1800




 1         8. PROSECUTION BAR

 2              Absent written consent from the Producing Party, any individual who receives access to “HIGHLY

 3 CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE”

 4 information shall not be involved in the prosecution of patents or patent applications relating to the subject

 5 matter of that information, before any foreign or domestic agency, including the United States Patent and
                                          6
 6 Trademark Office (“the Patent Office”). For purposes of this paragraph, “prosecution” includes directly or
                                                                                                             7
 7 indirectly drafting, amending, advising, or otherwise affecting the scope or maintenance of patent claims.

 8 To avoid any doubt, “prosecution” as used in this paragraph does not include representing a party

 9 challenging a patent before a domestic or foreign agency (including, but not limited to, a reissue protest, ex

10 parte reexamination or inter partes reexamination). This Prosecution Bar shall begin when access to or

11 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL –

12 SOURCE CODE” information is first received by the affected individual and shall end two (2) years after
                                    8
13 final termination of this action.

14         9. SOURCE CODE
                       (a)     To the extent production of source code becomes necessary in this case, a
15
     Producing Party may designate source code as “HIGHLY CONFIDENTIAL - SOURCE CODE” if it
16
     comprises or includes confidential, proprietary or trade secret source code.
17
                       (b)     Protected Material designated as “HIGHLY CONFIDENTIAL – SOURCE
18
     CODE” shall be subject to all of the protections afforded to “HIGHLY CONFIDENTIAL – ATTORNEYS’
19
     EYES ONLY” information, and may be disclosed only to the individuals to whom “HIGHLY
20
     CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information may be disclosed, as set forth in
21
     Paragraphs 7.3 and 7.4.
22

23

24
     6
25   It may be appropriate under certain circumstances to require Outside and House Counsel who
   receive access to ““CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
26 or “HIGHLY CONFIDENTIAL – SOURCE CODE” information to implement an “Ethical Wall.”
     7
27       Prosecution includes, for example, original prosecution, reissue and reexamination proceedings.
     8
28

     512965.1                                             13
     UNOPPOSED PROTECTIVE ORDER                                                     Case No. 5:19-cv-07792-LHK
 Case:Case
       1:20-cv-04699
           5:19-cv-07792-LHK
                     Document #:
                              Document
                                 96 Filed:34
                                           10/09/20
                                              Filed 04/20/20
                                                    Page 29 ofPage
                                                               36 PageID
                                                                   14 of 21
                                                                          #:1801




 1                   (c)      Any source code produced in discovery shall be made available for inspection in a

 2 format through which it could be reasonably reviewed and searched during normal business hours or other

 3 mutually agreeable times at a location that is reasonably convenient for the Receiving Party and any experts

 4 to whom the source code may be disclosed. The source code shall be made available for inspection on a

 5 secured computer in a secured room without Internet access or network access to other computers, and the

 6 Receiving Party shall not copy, remove, or otherwise transfer any portion of the source code onto any

 7 recordable media or recordable device. The Producing Party may visually monitor the activities of the

 8 Receiving Party’s representatives during any source code review, but only to ensure that there is no

 9 unauthorized recording, copying, or transmission of the source code.9

10                   (d)      The Receiving Party may request paper copies of limited portions of source code

11 that are reasonably necessary for the preparation of court filings, pleadings, expert reports, or other papers,

12 or for deposition or trial, but shall not request paper copies for the purposes of reviewing the source code

13 other than electronically as set forth in paragraph (c) in the first instance. The Producing Party shall provide

14 all such source code in paper form including bates numbers and the label “HIGHLY CONFIDENTIAL -

15 SOURCE CODE.” The Producing Party may challenge the amount of source code requested in hard copy

16 form pursuant to the dispute resolution procedure and timeframes set forth in Paragraph 6 whereby the

17 Producing Party is the “Challenging Party” and the Receiving Party is the “Designating Party” for purposes

18 of dispute resolution.

19                   (e)      The Receiving Party shall maintain a record of any individual who has inspected

20 any portion of the source code in electronic or paper form. The Receiving Party shall maintain all paper

21 copies of any printed portions of the source code in a secured, locked area. The Receiving Party shall not

22 create any electronic or other images of the paper copies and shall not convert any of the information

23 contained in the paper copies into any electronic format. The Receiving Party shall only make additional

24 paper copies if such additional copies are (1) necessary to prepare court filings, pleadings, or other papers

25

26   9
     It may be appropriate under certain circumstances to require the Receiving Party to keep a paper
   log indicating the names of any individuals inspecting the source code and dates and times of
27 inspection, and the names of any individuals to whom paper copies of portions of source code are

28 provided.

     512965.1                                             14
     UNOPPOSED PROTECTIVE ORDER                                                   Case No. 5:19-cv-07792-LHK
 Case:Case
       1:20-cv-04699
           5:19-cv-07792-LHK
                     Document #:
                              Document
                                 96 Filed:34
                                           10/09/20
                                              Filed 04/20/20
                                                    Page 30 ofPage
                                                               36 PageID
                                                                   15 of 21
                                                                          #:1802




 1 (including a testifying expert’s expert report), (2) necessary for deposition, or (3) otherwise necessary for

 2 the preparation of its case. Any paper copies used during a deposition shall be retrieved by the deposing

 3 Party at the end of each day and must not be given to or left with a court reporter or any other unauthorized

 4 individual.10

 5        10. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
              OTHER LITIGATION
 6
                If a Party is served with a subpoena or a court order issued in other litigation that compels
 7
     disclosure of any information or items designated in this action as “CONFIDENTIAL” or “HIGHLY
 8
     CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE”
 9
     that Party must:
10
                        (a) promptly notify in writing the Designating Party. Such notification shall include a copy
11
     of the subpoena or court order;
12
                        (b) promptly notify in writing the party who caused the subpoena or order to issue in the
13
     other litigation that some or all of the material covered by the subpoena or order is subject to this Protective
14
     Order. Such notification shall include a copy of this Stipulated Protective Order; and
15
                        (c) cooperate with respect to all reasonable procedures sought to be pursued by the
16
     Designating Party whose Protected Material may be affected.11
17
                If the Designating Party timely seeks a protective order, the Party served with the subpoena or
18
     court order shall not produce any information designated in this action as “CONFIDENTIAL” or
19
     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL –
20
     SOURCE CODE” before a determination by the court from which the subpoena or order issued, unless the
21
     Party has obtained the Designating Party’s permission. The Designating Party shall bear the burden and
22

23

24   10
      The nature of the source code at issue in a particular case may warrant additional protections or
   restrictions, For example, it may be appropriate under certain circumstances to require the
25
   Receiving Party to provide notice to the Producing Party before including “HIGHLY
26 CONFIDENTIAL – SOURCE CODE” information in a court filing, pleading, or expert report.
   11
      The purpose of imposing these duties is to alert the interested parties to the existence of this
27 Protective Order and to afford the Designating Party in this case an opportunity to try to protect its

28 confidentiality interests in the court from which the subpoena or order issued.

     512965.1                                               15
     UNOPPOSED PROTECTIVE ORDER                                                     Case No. 5:19-cv-07792-LHK
 Case:Case
       1:20-cv-04699
           5:19-cv-07792-LHK
                     Document #:
                              Document
                                 96 Filed:34
                                           10/09/20
                                              Filed 04/20/20
                                                    Page 31 ofPage
                                                               36 PageID
                                                                   16 of 21
                                                                          #:1803




 1 expense of seeking protection in that court of its confidential material – and nothing in these provisions

 2 should be construed as authorizing or encouraging a Receiving Party in this action to disobey a lawful

 3 directive from another court.

 4       11. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
             THIS LITIGATION
 5
                      (a)      The terms of this Order are applicable to information produced by a Non-Party in
 6
     this action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 7
     ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE”. Such information produced by Non-Parties
 8
     in connection with this litigation is protected by the remedies and relief provided by this Order. Nothing in
 9
     these provisions should be construed as prohibiting a Non-Party from seeking additional protections.
10
                      (b)      In the event that a Party is required, by a valid discovery request, to produce a
11
     Non-Party’s confidential information in its possession, and the Party is subject to an agreement with the
12
     Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
13
                            1. promptly notify in writing the Requesting Party and the Non-Party that some or all
14
     of the information requested is subject to a confidentiality agreement with a Non-Party;
15
                            2. promptly provide the Non-Party with a copy of the Stipulated Protective Order in
16
     this litigation, the relevant discovery request(s), and a reasonably specific description of the information
17
     requested; and
18
                            3. make the information requested available for inspection by the Non-Party.
19
                      (c)      If the Non-Party fails to object or seek a protective order from this court within 14
20
     days of receiving the notice and accompanying information, the Receiving Party may produce the Non-
21
     Party’s confidential information responsive to the discovery request. If the Non-Party timely seeks a
22
     protective order, the Receiving Party shall not produce any information in its possession or control that is
23
     subject to the confidentiality agreement with the Non-Party before a determination by the court.12 Absent a
24

25

26
   12
      The purpose of this provision is to alert the interested parties to the existence of confidentiality
27 rights of a Non-Party and to afford the Non-Party an opportunity to protect its confidentiality

28 interests in this court.

     512965.1                                              16
     UNOPPOSED PROTECTIVE ORDER                                                    Case No. 5:19-cv-07792-LHK
 Case:Case
       1:20-cv-04699
           5:19-cv-07792-LHK
                     Document #:
                              Document
                                 96 Filed:34
                                           10/09/20
                                              Filed 04/20/20
                                                    Page 32 ofPage
                                                               36 PageID
                                                                   17 of 21
                                                                          #:1804




 1 court order to the contrary, the Non-Party shall bear the burden and expense of seeking protection in this

 2 court of its Protected Material.

 3       12. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 4              If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected Material to

 5 any person or in any circumstance not authorized under this Stipulated Protective Order, the Receiving

 6 Party must immediately (a) notify in writing the Designating Party of the unauthorized disclosures, (b) use

 7 its best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the person or persons

 8 to whom unauthorized disclosures were made of all the terms of this Order, and (d) request such person or

 9 persons to execute the “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit

10 A.

11       13. INADVERTENT PRODUCTION                            OF      PRIVILEGED           OR      OTHERWISE
             PROTECTED MATERIAL
12              When a Producing Party gives notice to Receiving Parties that certain inadvertently produced
13 material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties are

14 those set forth in Federal Rule of Civil Procedure 26(b)(5)(B), except that the recipient of an inadvertent

15 production may not “sequester” or in any way use the document(s) pending resolution of a challenge to the

16 claim of privilege or other protection, other than “presenting” the document(s) to the court to challenge the

17 privilege claim as may otherwise be allowed under Rule 26(b)(5)(B) subject to ethical obligations. This

18 provision is not intended to modify whatever procedure may be established in an e-discovery order that

19 provides for production without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and

20 (e), insofar as the parties reach an agreement on the effect of disclosure of a communication or information

21 covered by the attorney-client privilege or work product protection, the parties may incorporate their

22 agreement in the stipulated protective order submitted to the court.

23       14. MISCELLANEOUS
24              14.1    Right to Further Relief. Nothing in this Order abridges the right of any person to seek its

25 modification by the court in the future.

26              14.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order no

27 Party waives any right it otherwise would have to object to disclosing or producing any information or item

28

     512965.1                                                17
     UNOPPOSED PROTECTIVE ORDER                                                      Case No. 5:19-cv-07792-LHK
 Case:Case
       1:20-cv-04699
           5:19-cv-07792-LHK
                     Document #:
                              Document
                                 96 Filed:34
                                           10/09/20
                                              Filed 04/20/20
                                                    Page 33 ofPage
                                                               36 PageID
                                                                   18 of 21
                                                                          #:1805




 1 on any ground not addressed in this Stipulated Protective Order. Similarly, no Party waives any right to

 2 object on any ground to use in evidence of any of the material covered by this Protective Order.

 3              14.3 Export Control. Disclosure of Protected Material shall be subject to all applicable laws and

 4 regulations relating to the export of technical data contained in such Protected Material, including the

 5 release of such technical data to foreign persons or nationals in the United States or elsewhere. The

 6 Producing Party shall be responsible for identifying any such controlled technical data, and the Receiving

 7 Party shall take measures necessary to ensure compliance.

 8              14.4    Filing Protected Material. Without written permission from the Designating Party or a

 9 court order secured after appropriate notice to all interested persons, a Party may not file in the public

10 record in this action any Protected Material. A Party that seeks to file under seal any Protected Material

11 must comply with Civil Local Rule 79-5. Protected Material may only be filed under seal pursuant to a

12 court order authorizing the sealing of the specific Protected Material at issue. Pursuant to Civil Local Rule

13 79-5, a sealing order will issue only upon a request establishing that the Protected Material at issue is

14 privileged, protectable as a trade secret, or otherwise entitled to protection under the law. If a Receiving

15 Party's request to file Protected Material under seal pursuant to Civil Local Rule 79-5(e) is denied by the

16 court, then the Receiving Party may file the Protected Material in the public record pursuant to Civil Local

17 Rule 79-5(e)(2) unless otherwise instructed by the court.

18       15. FINAL DISPOSITION
19              Within 60 days after the final disposition of this action, as defined in paragraph 4, each Receiving

20 Party must return all Protected Material to the Producing Party or destroy such material. As used in this

21 subdivision, “all Protected Material” includes all copies, abstracts, compilations, summaries, and any other

22 format reproducing or capturing any of the Protected Material. Whether the Protected Material is returned

23 or destroyed, the Receiving Party must submit a written certification to the Producing Party (and, if not the

24 same person or entity, to the Designating Party) by the 60-day deadline that (1) identifies (by category,

25 where appropriate) all the Protected Material that was returned or destroyed and (2) affirms that the

26 Receiving Party has not retained any copies, abstracts, compilations, summaries or any other format

27 reproducing or capturing any of the Protected Material. Notwithstanding this provision, Counsel are

28 entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,

     512965.1                                               18
     UNOPPOSED PROTECTIVE ORDER                                                     Case No. 5:19-cv-07792-LHK
 Case:Case
       1:20-cv-04699
           5:19-cv-07792-LHK
                     Document #:
                              Document
                                 96 Filed:34
                                           10/09/20
                                              Filed 04/20/20
                                                    Page 34 ofPage
                                                               36 PageID
                                                                   19 of 21
                                                                          #:1806




 1 legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work product, and

 2 consultant and expert work product, even if such materials contain Protected Material. Any such archival

 3 copies that contain or constitute Protected Material remain subject to this Protective Order as set forth in

 4 Section 4 (DURATION).

 5

 6 IT IS SO ORDERED.

 7

          April 20, 2020
 8 DATED: ________________________ _____________________________________
                                                     Hon. Susan van Keulen
 9                                                   United States Magistrate Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     512965.1                                           19
     UNOPPOSED PROTECTIVE ORDER                                                Case No. 5:19-cv-07792-LHK
 Case:Case
       1:20-cv-04699
           5:19-cv-07792-LHK
                     Document #:
                              Document
                                 96 Filed:34
                                           10/09/20
                                              Filed 04/20/20
                                                    Page 35 ofPage
                                                               36 PageID
                                                                   20 of 21
                                                                          #:1807




 1                                                    EXHIBIT A

 2                           ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3               I, _________________________________________________________ [print or type full name],

 4 of ______________________________________________________________ [print or type full address],

 5 declare under penalty of perjury that I have read in its entirety and understand the Stipulated Protective

 6 Order that was issued by the United States District Court for the Northern District of California on

 7 ______________ in the case of Hong v. Bytedance, Inc, et al., United States District Court for the Northern

 8 District of California Case No. 5:19-cv-07792-LHK. I agree to comply with and to be bound by all the

 9 terms of this Stipulated Protective Order and I understand and acknowledge that failure to so comply could

10 expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will not

11 disclose in any manner any information or item that is subject to this Stipulated Protective Order to any

12 person or entity except in strict compliance with the provisions of this Order.

13                      I further agree to submit to the jurisdiction of the United States District Court for the

14 Northern District of California for the purpose of enforcing the terms of this Stipulated Protective Order,

15 even if such enforcement proceedings occur after termination of this action.

16               I hereby appoint ______________________________________________ [print or type full name]

17 of           _________________________________________________________________________________

18 [print or type full address and telephone number] as my California agent for service of process in

19 connection with this action or any proceedings related to enforcement of this Stipulated Protective Order.

20

21 Date: _________________________________

22 City and State where sworn and signed: _________________________________

23
     Printed name: ______________________________
24                  [printed name]

25 Signature: __________________________________
                        [signature]
26

27

28


     512965.1                                              1
 Case:Case
       1:20-cv-04699
           5:19-cv-07792-LHK
                     Document #:
                              Document
                                 96 Filed:34
                                           10/09/20
                                              Filed 04/20/20
                                                    Page 36 ofPage
                                                               36 PageID
                                                                   21 of 21
                                                                          #:1808




 1                                                     EXHIBIT B

 2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND FOR MOCK JURORS

 3               I, __________________________________________________ [print or type full name], of

 4 _____________________________________________________________ [print or type full address],

 5 have agreed to serve as a mock juror in the case of Hong v. Bytedance, Inc, et al., United States District

 6 Court for the Northern District of California Case No. 5:19-cv-07792-LHK. I understand that in the course

 7 of serving as a mock juror, I may be shown materials that have been designated as “CONFIDENTIAL” or

 8 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL –

 9 SOURCE CODE”. I solemnly promise that I will not disclose the contents of any such materials to anyone

10 outside of the mock jury exercise. I understand that these materials are subject to a Court order of

11 confidentiality in this case and that disclosing the contents of any such materials will expose me to

12 sanctions by the Court.

13               I further agree to submit to the jurisdiction of the United States District Court for the Northern

14 District of California for the purpose of enforcing the terms of this Acknowledgement and Agreement to Be

15 Bound, even if such enforcement proceedings occur after termination of this action.

16               I hereby appoint ______________________________________________ [print or type full name]

17 of           _________________________________________________________________________________

18 [print or type full address and telephone number] as my California agent for service of process in

19 connection with this action or any proceedings related to enforcement of this Acknowledgement and

20 Agreement to be bound.

21

22 Signed under penalty of perjury:

23 Date: _________________________________

24 City and State where sworn and signed: _________________________________

25
     Printed name: ______________________________
26                  [printed name]

27 Signature: __________________________________
                         [signature]
28


     512965.1                                                1
